LACOMBE, Circuit Judge.
The collector classified the merchandise as an “essential oil,” under paragraph 60, Act 1894:
“Products or preparations known as alkalies, alkaloids, distilled oils, rendered oils, and all combinations of the foregoing * * * not specially provided for in this act, 25 per centum ad valorem;” and under paragraph 3, Act 1897: “Alkalies, alkaloids, distilled oils, essential oils, expressed oils, rendered oils, and all combinations of the foregoing * * * not specially provided for in this act, 25 per centum ad valorem.”
The board of appraisers found that it is “camphor oil, sometimes * commercially known as heavy oil of camphor; and is a crude article, from which refined camphor oil is distilled. It is a distilled oil.” The same substance was before this court in Hodge v. U. S., 28 C. C. A. 152, 84 Fed. 449, and is therein thus described:
“It comes from the same tree from, which comes the crude camphor of commerce; the whitish, translucent, crystalline, volatile substance which is well known to every one as ‘camphor’ or ‘gmn camphor.’ The article in question is a dark brown, heavy, oily liquid; and, as obtained from the tree, the crude gum camphor and this brown liquid are mixed together without any chemical connection. They are separated merely by drainage.”
We concur with the judge who heafd the cause at circuit that it cannot fairly he classified under the paragraphs which the collector held applicable. The testimony is overwhelming and nncontradicted that it is not distilled, nor expressed, nor rendered oil, either in trade and commerce or in the common acceptation of these terms. The dictionary states that essential oils are either distilled or expressed, and the evidence shows without contradiction that it is not recognized as an essential oil in trade and commerce. In the former appeal cited supra we held that certain paragraphs under which the importers sought to classify it did not apply. It is now contended that it should he classified as “waste,” or as a “nonenumerated unmanufactured article,” at 10 per centum ad valorem. It would seem that it cannot fairly he called “waste,” — a word which presupposes some process of manufacture, — and, in our opinion, should be classified as a nonenumerated unmanufactured article. The decision of the circuit court is, to this extent, affirmed.